DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed October 8, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17-23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-23 and 25 of U.S. Patent No. 11,126,749. Claims 1-15, 17-23 and 25 of the instant application are anticipated by patent claims 1-15, 17-23 and 25 in that claims 1-15, 17-23 and 25 of the patent contain all the limitations of claims 1-15, 17-23 and 25 of the instant application. Therefore, claims 1-15, 17-23 and 25 of the application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

US Patent Application – 17/479,709
1. A web application server source code security system, comprising: one or more servers coupled to a network and configured to communicate web application source code responsive to an access request from a client device; the one or more servers configured to poll the client device to determine if the client device at least one of (a) has an active debugging console, and (b) is a trusted referrer; and the one or more servers configured to enable client device access to the source code, responsive to the access request and determining the client device (i) debugging console is inactive and (ii) is a trusted referrer.  

2. The system according to Claim 1, wherein the one or more servers are configured to intermittently poll the client device.  

3. The system according to Claim 1, wherein the one or more servers are configured to poll the client device responsive to each access request.  

4. The system according to Claim 1, wherein the one or more servers are configured to poll and receive a notification from the client device of debugging console activation.  

5. The system according to Claim 1, wherein the one or more servers are configured to poll the client device while access of the source code is enabled.  

6. The system according to Claim 1, wherein the one or more servers are configured to prevent access to the source code when the debugging console is active.  

7. The system according to Claim 6, responsive to preventing access, the one or more servers are configured to communicate an error message to the client device.  

8. The system according to Claim 1, the one or more servers further configured to access a list of one or more trusted referrers in one or more databases to determine whether the client device is a trusted referrer.  

9. The system according to Claim 1, the one or more servers configured to (a) parse the access request and extract data from an internet protocol referrer field, and (b) compare the extracted data to a list of one or more trusted referrers in one or more databases to determine whether the client device is a trusted referrer.  

10. The system according to Claim 1, wherein the one or more servers are configured to store a debugging console status that is detected by the one or more servers to determine whether to grant or deny web application source code access to the client device.  

11. A web application server source code security system, comprising: one or more servers coupled to a network and configured to enable access to web application source code responsive to an access request from a client device; the one or more servers configured to poll the client device to determine if the client device at least one of (a) has an active debugging console, and (b) is a trusted referrer, and to store a console status; and the one or more servers configured to enable client device access to the source code, responsive to the access request and determining if the client device (i) debugging console is inactive and (ii) is a trusted referrer.  


12. A system according to Claim 11, comprising: at least one web application source code server in addition to the one or more servers, configured to communicate the web application source code responsive to the one or more servers having enabled access.  

13. The system according to Claim 11, wherein the one or more servers are configured to intermittently poll the client device and to receive a response including at least one of (i) that the debugging console is active, and (ii) the client device is a trusted referrer.  

14. The system according to Claim 11, wherein the one or more servers are configured to poll the client device responsive to each access request.  

15. The system according to Claim 11, wherein the one or more servers are configured to receive a notification from the client device of the debugging console being active.  

17. The system according to Claim 11, wherein the one or more servers are configured to deny access to the source code responsive to determining the debugging console is active.  

18. The system according to Claim 11, the one or more servers further configured to access a list of one or more trusted referrers in one or more databases to determine whether the client device is a trusted referrer.  

19. A web application server source code security system, comprising: one or more servers coupled to a network and configured to enable access to web application source code responsive to an access request from a client device; the one or more servers configured to (a) parse the access request and extract data from an internet protocol referrer field, and (b) compare the extracted data to a list of one or more trusted referrers in one or more databases to determine whether the client device is a trusted referrer; the one or more servers configured to poll the client device to determine if the client device at least one of (a) has an active debugging console, and (b) is a trusted referrer, and to store a console status; and the one or more servers configured to enable client device access to the source code, responsive to the access request and determining at least one of the client device (i) debugging console is inactive and (ii) is a trusted referrer.  

20. A system according to Claim 19, comprising: at least one web application source code server in addition to the one or more servers, configured to communicate the web application source code responsive to the one or more servers enabling access.  

21. The system according to Claim 19, wherein the one or more servers are configured to intermittently poll the client device.  

22. The system according to Claim 19, wherein the one or more servers are configured to poll the client device responsive to each access request.  

23. The system according to Claim 19, wherein the one or more servers are configured to receive a notification from the client device of debugging console being activated.  
 
25. The system according to Claim 19, wherein the one or more servers are configured to deny access to the source code responsive to determining the debugging console is active.
US patent – 11,126,749
1. A web application server source code security system, comprising: one or more servers coupled to a network and configured to communicate web application source code responsive to an access request from a client device; the one or more servers configured to poll the client device to determine if the client device (a) has an active debugging console, and (b) is a trusted referrer; and the one or more servers configured to enable client device access to the source code, responsive to the access request and determining at least one of the client device (i) debugging console is inactive and (ii) is a trusted referrer.

2. The system according to claim 1, wherein the one or more servers are configured to intermittently poll the client device.

3. The system according to claim 1, wherein the one or more servers are configured to poll the client device responsive to each access request.

4. The system according to claim 1, wherein the one or more servers are configured to receive a notification from the client device of debugging console activation.

5. The system according to claim 1, wherein the one or more servers are configured to poll the client device as the source code is accessed.

6. The system according to claim 1, wherein the one or more servers are configured to deny access to the source code responsive to determining the debugging console is active.

7. The system according to claim 6, responsive to denying access, the one or more servers are configured to communicate an error message to the client device.

8. The system according to claim 1, the one or more servers further configured to access a list of one or more trusted referrers in one or more databases to determine whether the client device is a trusted referrer.

9. The system according to claim 1, the one or more servers configured to (a) parse the access request and extract data from an HTTP field, and (b) compare the extracted data to a list of one or more trusted referrers in one or more databases to determine whether the client device is a trusted referrer.


10. The system according to claim 1, wherein the one or more servers are configured to store a debugging console status that is detected by the one or more servers to determine whether to grant or deny web application source code access to the client device.

11. A web application server source code security system, comprising: one or more servers coupled to a network and configured to enable access to web application source code responsive to an access request from a client device; the one or more servers configured to poll the client device to determine if the client device (a) has an active debugging console, and (b) is a trusted referrer, and to store a console status; and the one or more servers configured to enable client device access to the source code, responsive to the access request and determining at least one of the client device (i) debugging console is inactive and (ii) is a trusted referrer.

12. A system according to claim 11, comprising: at least one web application source code server in addition to the one or more servers, configured to communicate the web application source code responsive to the one or more servers enabling access.

13. The system according to claim 11, wherein the one or more servers are configured to intermittently poll the client device.




14. The system according to claim 11, wherein the one or more servers are configured to poll the client device responsive to each access request.

15. The system according to claim 11, wherein the one or more servers are configured to receive a notification from the client device of debugging console activation.

17. The system according to claim 11, wherein the one or more servers are configured to deny access to the source code responsive to determining the debugging console is active.

18. The system according to claim 11, the one or more servers further configured to access a list of one or more trusted referrers in one or more databases to determine whether the client device is a trusted referrer.

19. A web application server source code security system, comprising: one or more servers coupled to a network and configured to enable access to web application source code responsive to an access request from a client device; the one or more servers configured to (a) parse the access request and extract data from an HTTP referred field, and (b) compare the extracted data to a list of one or more trusted referrers in one or more databases to determine whether the client device is a trusted referrer; the one or more servers configured to poll the client device to determine if the client device (a) has an active debugging console, and (b) is a trusted referrer, and to store a console status; and the one or more servers configured to enable client device access to the source code, responsive to the access request and determining at least one of the client device (i) debugging console is inactive and (ii) is a trusted referrer.


20. A system according to claim 19, comprising: at least one web application source code server in addition to the one or more servers, configured to communicate the web application source code responsive to the one or more servers enabling access.

21. The system according to claim 19, wherein the one or more servers are configured to intermittently poll the client device.

22. The system according to claim 19, wherein the one or more servers are configured to poll the client device responsive to each access request.

23. The system according to claim 19, wherein the one or more servers are configured to receive a notification from the client device of debugging console activation.

25. The system according to claim 19, wherein the one or more servers are configured to deny access to the source code responsive to determining the debugging console is active.



Allowable Subject Matter
Claims 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16, the cited prior art fails to specifically teach the system according to Claim 11, wherein the one or more servers are configured to poll the client device as the source code is accessed, and to disable access when the debugging console is active.
With respect to claim 24, the cited prior art fails to specifically teach the system according to Claim 19, wherein the one or more servers are configured to poll the client device as the source code is accessed, to determine if the debugging console is active, and to disable source code access when the debugging console is active.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437